NO. 5-06-0585
                   NOTICE

 Decision filed 04/17/08. The text of
                                                       IN THE
 this decision may be changed or

 corrected prior to the filing of a
                                            APPELLATE COURT OF ILLINOIS
 Peti tion   for    Rehearing   or   th e

 disposition of the same.
                                                  FIFTH DISTRICT

________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                       ) Circuit Court of
   Plaintiff-Appellee,                 ) Marion County.
                                       )
v.                                     ) No. 05-CF-291
                                       )
WILLIAM L. B. THOM AS,                 ) Honorable
                                       ) Sherri L. E. Tungate,
   Defendant-Appellant.                ) Judge, presiding.
________________________________________________________________________

             JUSTICE SPOM ER delivered the opinion of the court:

             The defendant, William L. B. Thomas, appeals the denial, by the circuit court of

Marion County, of his petition for postconviction relief. For the reasons that follow, we

affirm the order of the circuit court.

             The gist of the defendant's claim is that when he pled guilty on November 8, 2005,

to the offenses of unlawful possession with the intent to deliver a controlled substance (count

I) and aggravated battery (count II), in exchange for concurrent sentences of seven years and

five years, respectively, in the Department of Corrections, the defendant, who at the time was

serving a term of mandatory supervised release for a prior murder conviction, was not

informed that a mandatory supervised release term would be added to his new sentences by

operation of law.

             The record in this case shows that when the trial judge informed the defendant of the

range of penalties for each offense to which the defendant was pleading guilty, the judge told

the defendant, inter alia, that with regard to count I "[a]ny sentence of imprisonment would

carry with it upon a release from prison a period of mandatory supervised release for a period

                                                         1
of two years" and that with regard to count II "[a]ny sentence of imprisonment would carry

with it upon a release from prison a period of mandatory supervised release for a period of

one year." The defendant contends that because the judge began the general admonitions

about the range of penalties for each count with the phrase "without the benefit of this plea

agreement," the defendant should be allowed to withdraw his guilty plea, because "a

reasonable person" who heard the admonitions "would justifiably conclude that [mandatory

supervised release] is a necessary part of non[]negotiated sentences only[] and that pleading

guilty pursuant to a plea agreement allows a defendant to avoid the additional loss of liberty

that [a mandatory supervised release] term entails."

       In support of this argument, the defendant cites People v. Company, 376 Ill. App. 3d

846, 850 (2007), wherein this court held insufficient an admonition that the defendant would

be subject to a term of mandatory supervised release if convicted at a trial but that under the

plea agreement into which he was entering, instead of that possible sentence, he would

receive the agreed sentence of 15 years, with no mention by the trial court of mandatory

supervised release. Company is easily distinguishable from the present case; in Company,

the defendant was given a misleading admonition in which the trial judge explicitly stated

that instead of the sentence described in the range of penalties that included mandatory

supervised release, the defendant would receive an agreed-upon sentence of 15 years. 376

Ill. App. 3d at 851. Moreover, the mandatory supervised release term the court had earlier

described was not accurate and was in fact one year less than the one to which the defendant

was actually subject. Company, 376 Ill. App. 3d at 851. The errors in Company, in other

words, were far more egregious than those alleged in the case at bar and resulted in actual

prejudice to the defendant. As we noted in Company, the defendant bears the burden of

establishing that, when judged by objective standards, the circumstances surrounding a plea

justify the defendant's mistaken impression that the sentence rendered did not include a term


                                              2
of mandatory supervised release. 376 Ill. App. 3d at 851. In this case, the defendant is

unable to meet that burden. Although the defendant contends that because the judge

prefaced the general admonitions regarding the range of penalties with the phrase "without

the benefit of this plea agreement," the defendant could reasonably have believed that

mandatory supervised release would not apply to the sentences flowing from his pleas, we

do not agree that such an interpretation would be objectively reasonable. The judge in this

case clearly and unequivocally stated, after finishing her general description of the range of

penalties for each offense, that any sentence of imprisonment would carry with it a term of

mandatory supervised release. The defendant knew, as he stood before the court to enter his

plea, that he was about to receive a sentence of imprisonment, and in fact he did receive a

sentence of imprisonment. Under those circumstances, any misunderstanding about the

applicability of mandatory supervised release, although perhaps unfortunate, cannot be

deemed objectively reasonable.

       The defendant also relies upon People v. Whitfield, 217 Ill. 2d 177 (2005), from which

the defendant claims this case is indistinguishable. In fact, Whitfield, like Company, is

factually distinguishable from the case at bar. In Whitfield, no mention at all was made of

mandatory supervised release. 217 Ill. 2d at 180. In the case at bar, not only was mandatory

supervised release explicitly mentioned, but as explained above, the trial judge specifically

stated that with regard to each count, any sentence of imprisonment would carry with it a

term of mandatory supervised release. As the Whitfield court itself recognized, an imperfect

admonishment is a violation of due process only where real justice has been denied or a

defendant has shown prejudice. 217 Ill. 2d at 195. We conclude that in this case, the

admonitions of the trial judge that any sentence of imprisonment would carry with it a term

of mandatory supervised release were sufficient to inform the defendant of mandatory

supervised release and that real justice has not been denied, nor has the defendant shown


                                              3
prejudice.

       For the foregoing reasons, the order of the circuit court of Marion County is affirmed.



       Affirmed.



       GOLDENHERSH and DONOVAN, JJ., concur.




                                              4
                                           NO. 5-06-0585

                                               IN THE

                                APPELLATE COURT OF ILLINOIS

                                  FIFTH DISTRICT
___________________________________________________________________________________

      THE PEOPLE OF THE STATE OF ILLINOIS, ) Appeal from the
                                            ) Circuit Court of
         Plaintiff-Appellee,                ) Marion County.
                                            )
      v.                                    ) No. 05-CF-291
                                            )
      WILLIAM L. B. THOM AS,                ) Honorable
                                            ) Sherri L. E. Tungate,
         Defendant-Appellant.               ) Judge, presiding.
___________________________________________________________________________________

Opinion Filed:        April 17, 2008
___________________________________________________________________________________

Justices:           Honorable Stephen L. Spomer, J.

                 Honorable Richard P. Goldenhersh, J., and
                 Honorable James K. Donovan, J.,
                 Concur
___________________________________________________________________________________

Attorneys        Daniel M. Kirwan, Deputy Defender, John H. Gleason, Assistant Defender, Office
for              of the State Appellate Defender, Fifth Judicial District, 117 North Tenth Street,
Appellant        Suite 300, Mt. Vernon, IL 62864
___________________________________________________________________________________

Attorneys        Hon. Matt Wilzbach, State's Attorney, Marion County Courthouse, P.O. Box 157,
for              Salem, IL 62881; Norbert J. Goetten, Director, Stephen E. Norris, Deputy Director,
Appellee         Patrick D. Daly, Staff Attorney, Office of the State's Attorneys Appellate Prosecutor,
                 730 E. Illinois Highway 15, Suite 2, P.O. Box 2249, Mt. Vernon, IL 62864
___________________________________________________________________________________